FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MARCOS ANTONIO SANTOS-                           No. 08-74332
 VASQUEZ,
                                                  Agency No. A097-818-398
                Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                            **
                              Submitted December 15, 2009

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Marcos Antonio Santos-Vasquez, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
withholding of removal and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings

for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008), and deny the petition for review.

       Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Santos-Vasquez failed to show his alleged persecutors

threatened him on account of a protected ground. His fear of future persecution

based on an actual or imputed anti-gang or anti-crime opinion is not on account of

the protected ground of either membership in a particular social group or political

opinion. See Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009);

Santos-Lemus at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”) Because Santos-Vasquez’s contention is

foreclosed by our case law, we deny his request to remand for further development

of the record.

       Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Santos-Vasquez did not establish a likelihood of torture

by, at the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).


MVD/Inventory                              2                                    08-74332
       PETITION FOR REVIEW DENIED.




MVD/Inventory                 3      08-74332